Citation Nr: 1030188	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for orchitis, 
status post left orchiectomy. 
 
2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The aplltnn served on active duty for training (ADT) from January 
2, 1977 to January 31, 1977.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from a October 2008 rating decision of 
the VA Regional Office in Buffalo, New York that declined to 
reopen the claim of entitlement to service connection for 
cryptorchidism with left orchiectomy, and denied service 
connection for hepatitis C.  

The appellant was afforded a personal hearing in May 2010 before 
the undersigned Veterans Law Judge sitting at Buffalo, New York.  
The transcript is of record.

Following review of the record, the issue of entitlement to 
service connection for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1980 rating decision, the RO denied 
entitlement to service connection for cryptorchidism with left 
orchiectomy.  

2.  The evidence received since the RO's April 1980 rating 
decision is cumulative and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for orchitis, status post left orchiectomy.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision that denied entitlement to 
service connection for cryptorchidism with left orchiectomy is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1103 (2010).

2.  The evidence received subsequent to the RO's April 1980 
rating decision is not new and material and the appellant's claim 
of entitlement to service connection for orchitis, status post 
left orchiectomy, is not reopened. 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to service 
connection for orchitis, status post left orchiectomy, for which 
he contends service connection is warranted.  He testified on 
personal hearing in May 2010 that his testicles were fine when he 
entered service and that he had no problems with them.  Testimony 
was elicited to the effect that the left testicle must have been 
injured or damaged at some point while in the military.

Preliminary Considerations - VA's Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  In this regard, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the  service and the disability; (4) degree of disability; and 
(5) effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

Here, the appellant was sent a letter in March 2008 that informed 
him of what evidence was required to substantiate the claim of 
entitlement to service connection and to reopen the claim.  
Notification that included information pertaining to a disability 
rating and an effective date if service connection were granted 
was also sent to the appellant at that time.  The Board thus 
finds that adequate notice has been provided.  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claimed condition. See Dingess.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive private clinical records have been received in 
support of the claim and have been reviewed.  The appellant's 
statements in the record have been carefully considered.  He 
presented testimony on personal hearing in May 2010.  During the 
hearing, the Veterans Law Judge advised the appellant of what was 
required for a favorable determination as to the issue on appeal.  
Potential evidentiary defects were identified and suggestions for 
cure were addressed.  The actions of the Veterans Law Judge 
supplement the VCAA and comply with 38 C.F.R. § 3.103 (2010).  

The appellant has not been afforded a VA examination with regard 
to the current claim under consideration. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009) precludes a VA examination when a new 
and material claim is not reopened such as in this case.  

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
The record does not otherwise indicate any additional existing 
evidence that is able to be secured for a fair adjudication of 
the claim that has not been obtained.  The Board thus finds that 
all development has been accomplished to the extent possible and 
that appellate review may proceed without prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. See 
38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(2002).  The claim is ready for to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. 38 U.S.C.A. § 1153(West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.306 (2010).

Congenital or developmental defects are generally not diseases or 
injuries within the meaning of applicable legislation providing 
for service connection. 38 C.F.R. § § 3.303(c).  The VA General 
Counsel has held, however, that service connection may be granted 
for diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable VA 
regulations through superimposed disease or injury occurs during 
military service. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  



Factual Background and Legal Analysis

Service connection for cryptorchidism with left orchiectomy was 
originally denied in April 1980.  The appellant was notified of 
this decision in an April 1980 letter but did not perfect a 
timely appeal.  Thus, this determination is final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  It may not be reopened 
without evidence deemed to be "new and material". See 38 C.F.R. 
§ 3.156. 

The appellant attempted to reopen the claim of entitlement to 
orchitis, status post orchiectomy, in an application received in 
February 2008.  The Board must therefore review all of the 
evidence submitted since the final disallowance of the claim to 
determine whether the appellant's claim for service connection 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a 
final decision can only be reopened upon the submission of new 
and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).

38 C.F.R. § 3.156(a) which defines new and material evidence was 
amended in 2001 and is applicable to claims to reopen filed on or 
after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  The 
amended version of 38 C.F.R. § 3.156 applies in the instant case 
as the appellant's claim to reopen was received after August 
2001.  New evidence is defined in amended 38 C.F.R. § 3.156(a) 
(2010) as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1980 RO decision 
that denied service connection for cryptorchidism with left 
orchiectomy included service treatment records showing that on 
January 19, 1977, a Medical Board report indicated that the 
appellant had reported a history of intermittent chronic pain of 
the left groin for all his life, and stated that pain was 
exacerbated by exercise.  It was noted that he had been inducted 
into the Army a week before, and subsequently related that he was 
unable to complete basic training because of pain.  Examination 
of the genitals disclosed an empty left hemiscrotum.  Palpation 
of the left testicle at the inguinal canal was somewhat painful 
and it was underdeveloped.  A diagnosis of cryptorchidism, left, 
was rendered.  It was recommended that the appellant be separated 
from service under the provisions of AR 635-200, paragraph 5-9 
for a condition that had existed prior to his entering the Army 
and was not aggravated by service.  

A claim of service connection for aggravation of cryptorchidism 
was received in March 1979.  Received in support of the claim 
were private clinical records dated in November 1977 from 
Highland Hospital noting that the appellant had a congenital 
undescended left testicle, and had complaints of left inguinal 
discomfort when exerting himself or standing for prolonged 
periods over the past few months.  He was taken to surgery where 
his left groin was explored, disclosing an atrophic undescended 
left testicle that was removed.  A discharge diagnosis of left 
undescended testicle was rendered.  

By rating action dated April 1980, service connection for 
cryptorchidism with left orchiectomy was denied on the basis that 
the claimed disability was a constitutional or development 
condition that had not been aggravated by service.  

Evidence received into the record upon the appellant's attempt to 
reopen the claim in February 2008 consists of extensive private 
clinical records dating from 1992 through 2007 that only 
occasionally refer to a history of left orchiectomy.  The 
appellant presented testimony on personal hearing in May 2010 to 
the effect that the left testicle was fine when he entered 
service but that something happened during service which resulted 
in the loss of the left testicle shortly after discharge from 
active duty.

The Board has considered all of the additional information 
received since the April 1980 RO rating decision and finds that 
it is cumulative of prior evidence in the record.  Information 
that is merely cumulative of other evidence in the record cannot 
be "new and material" even if it was not previously before agency 
decision makers. See 38 C.F.R. § 3.156(a), Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).  The additional records only note 
that the appellant has a history of left orchiectomy.  The 
testimony regarding the circumstances of his left orchiectomy are 
essentially what he averred when he filed his claim in 1980 and 
are duplicative and cumulative of contentions and statements he 
made to in the past and in the record in support of the claim.  
The fact that he had a left orchiectomy and related it to service 
was established previously.  Evidence that confirms previously 
established facts is cumulative.  His more recent submissions are 
essentially duplicative of those provided in the past in support 
of the claim.  In summary, the evidence added to the record since 
the prior denial of the claim is cumulative and does not provide 
a basis to reopen the claim of entitlement to service connection 
for orchitis, status post left orchiectomy. See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The application to reopen the 
claim must therefore be denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for orchitis, status post left orchiectomy, is denied.


REMAND

The appellant asserts that he now has hepatitis C that he could 
have only contracted from inoculations he was given when he 
entered service.  He presented testimony on personal hearing in 
May 2010 that his doctor had told him this was the most likely 
mode of transmission of the disease.  Testimony was presented to 
the effect that he had not had any additional risk factors for 
the disease process.

The Board has carefully reviewed the record, however, and 
observes that despite the appellant's testimony, he admitted in 
private clinical records in November 1998 that he had used 
intranasal cocaine in the past, and also stated that he had had 
many sexual partners, but not in the past twenty years.  In 
October 2004, he indicated to private clinical personnel that he 
had used cocaine before quitting in 2002.   

The Board notes that the appellant has never had a VA examination 
for compensation and pension purposes in this regard.  There is 
no competent medical opinion of record that addresses this issue 
under consideration.  Consequently, the Board does not have the 
requisite information to grant or deny service connection at this 
time.  The Board is prohibited from making conclusions based on 
its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  The appellant should therefore be scheduled for a VA 
examination for review of the record and a medical opinion that 
takes into account the records of prior medical treatment so that 
the evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
examination.  After reviewing the claims 
folder and examining the appellant, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that 
hepatitis C had its onset during the month 
of service between January 2, 1977 to 
January 31, March 1977, in particular, 
from inoculations he had been required to 
take at that time, or is most likely of 
post service onset and unrelated to active 
duty.

The examiner should provide a full 
rationale for the opinion and reference 
the specific facts relied upon in reaching 
his or her conclusion.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
disposition

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


